Citation Nr: 1208167	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the denial of Montgomery GI Bill (MGIB) benefits for training at Southern California University for Professional Studies is valid.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Appellant began serving on active duty in July 1993. The claims file does not indicate whether or not she remains on active duty. 

This matter was last before the Board of Veterans' Appeals (Board) in November 2011, on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Jurisdiction of the claims file transferred to the Buffalo, New York RO during the pendency of the appeal, but the matter is again under the jurisdiction of the Muskogee, Oklahoma RO. This case was previously before the Board in September 2009. 

A review of the Virtual VA paperless claims processing system does not reveal any virtual file for the present appeal. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on her part.


REMAND

The claims file reflects that the RO has not complied with the Board's remand directives. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998). The claim must be remanded again for additional development.

In November 2011, the Board directed the RO to attempt to verify the Appellant's dates of active duty service and to afford her the opportunity for a hearing. The claims file reflects that the RO checked a veterans' information database in December 2011. The database indicated that the Appellant remained on active duty, but revealed that her database record had not been updated since October 2009.  While this case is in remand status, the RO must make an additional effort to determine whether or not the Appellant remains on active duty. If not, a copy of her DD-214 should be associated with the claims file.

The record does not reflect that the RO took any steps to contact the Appellant in regard to affording her the opportunity for a hearing. She is entitled to a hearing before the Board as a matter of right, 38 C.F.R. § 20.700(a) (2011). The RO must take appropriate steps to schedule a hearing before the Board at the RO unless the Appellant indicates that she no longer desires a hearing.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  Make additional attempts to verify whether or not the Appellant remains on active duty. If not, obtain a copy of her DD-214 and associate it with the claims file.

2. Schedule the Appellant for a hearing before the Board at the RO, at the earliest opportunity. Notify her of the date, time, and location of this hearing. Place a copy of the notification letter in the claims file.

3.  If, for any reason, the Appellant withdraws her request for the hearing or does not appear on the date scheduled, the RO must document any such withdrawal or absence in the claims file.

4. If the hearing is held, a transcript of the proceedings must be associated with the claims file.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


